

113 S1654 IS: Government Settlement Transparency and Reform Act
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1654IN THE SENATE OF THE UNITED STATESNovember 5, 2013Mr. Reed (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to deny tax deductions for corporate regulatory violations.1.Short titleThis Act may be cited as the Government Settlement Transparency and Reform Act.2.Denial of deduction
			 for certain fines, penalties, and other amounts(a)In
			 GeneralSubsection (f) of section 162 of the Internal Revenue
			 Code of 1986 is amended to read as
			 follows:(f)Fines,
				Penalties, and Other Amounts(1)In
				generalExcept as provided in the following paragraphs of this subsection, no deduction
				otherwise allowable shall be allowed under this chapter for any amount paid or
				incurred (whether by suit, agreement, or otherwise) to, or at the direction of,
				a government or governmental entity in relation to the violation
				of any law or the investigation or inquiry by such government or entity into
				the potential violation of any law.(2)Exception for
				amounts constituting restitution or paid to come into compliance with law(A)In generalParagraph (1) shall not apply to any amount that—(i)the taxpayer
				establishes—(I)constitutes
				restitution (including remediation of property) for damage or harm which was or may be caused by the violation of any law or the potential violation of
				any law, or(II)is paid to come into compliance with any law which was violated or otherwise involved in the investigation or inquiry described in paragraph (1), and(ii)is identified as restitution or as an amount paid to come into compliance with such law, as the case may be, in the court order or settlement agreement.The identification under clause (ii) alone shall not be sufficient to make the establishment required under clause (i).(B)LimitationSubparagraph (A) shall not apply to any amount paid or incurred as
				reimbursement to the government or entity for the costs of any investigation or
				litigation.(3)Exception for amounts paid or incurred as the result of certain court ordersParagraph (1) shall not apply to any amount paid or incurred by reason of any order of a court in a suit in which no government or governmental entity is a party.(4)Exception for taxes dueParagraph (1) shall not apply to any amount paid or incurred as taxes due.(5)Treatment of certain
				nongovernmental regulatory entitiesFor purposes of this subsection, the following nongovernmental entities shall be treated as governmental entities:(A)Any nongovernmental
				entity which exercises self-regulatory powers (including imposing sanctions) in
				connection with a qualified board or exchange (as defined in section
				1256(g)(7)).(B)To the extent
				provided in regulations, any nongovernmental entity which exercises
				self-regulatory powers (including imposing sanctions) as part of performing an
				essential governmental function..(b)Effective
			 DateThe amendment made by this section shall apply to amounts
			 paid or incurred on or after the date of the enactment of this Act, except that
			 such amendments shall not apply to amounts paid or incurred under any binding
			 order or agreement entered into before such date. Such exception shall not
			 apply to an order or agreement requiring court approval unless the approval was
			 obtained before such date.3.Reporting of
			 deductible amounts(a)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by inserting after section 6050W
			 the following new section:6050X.Information
				with respect to certain fines, penalties, and other amounts(a)Requirement of
				reporting(1)In
				generalThe appropriate official of any government or any entity
				described in section 162(f)(5) which is involved in a suit or
				agreement described in paragraph (2) shall make a return in such form as
				determined by the Secretary setting forth—(A)the amount
				required to be paid as a result of the suit or agreement to which paragraph (1)
				of section 162(f) applies,(B)any amount
				required to be paid as a result of the suit or agreement which constitutes
				restitution or remediation of property, and(C)any amount
				required to be paid as a result of the suit or agreement for the purpose of
				coming into compliance with any law which was violated or involved in the
				investigation or inquiry.(2)Suit or
				agreement described(A)In
				generalA suit or agreement is described in this paragraph
				if—(i)it is—(I)a suit with
				respect to a violation of any law over which the government or entity has
				authority and with respect to which there has been a court order, or(II)an agreement
				which is entered into with respect to a violation of any law over which the
				government or entity has authority, or with respect to an investigation or
				inquiry by the government or entity into the potential violation of any law
				over which such government or entity has authority, and(ii)the aggregate
				amount involved in all court orders and agreements with respect to the
				violation, investigation, or inquiry is $600 or more.(B)Adjustment of
				reporting thresholdThe Secretary may adjust the $600 amount in
				subparagraph (A)(ii) as necessary in order to ensure the efficient
				administration of the internal revenue laws.(3)Time of
				filingThe return required under this subsection shall be filed
				at the time the
				agreement is entered into, as determined by the Secretary.(b)Statements To
				be furnished to individuals involved in the settlementEvery
				person required to make a return under subsection (a) shall furnish to each
				person who is a party to the suit or agreement a written statement
				showing—(1)the name of the
				government or entity, and(2)the information
				supplied to the Secretary under subsection (a)(1).The
				written statement required under the preceding sentence shall be furnished to
				the person at the same time the government or entity provides the Secretary
				with the information required under subsection (a).(c)Appropriate
				official definedFor purposes of this section, the term
				appropriate official means the officer or employee having control
				of the suit, investigation, or inquiry or the person appropriately designated
				for purposes of this
				section..(b)Conforming
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 6050W the following new
			 item:Sec. 6050X. Information with respect to
				certain fines, penalties, and other
				amounts..(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred on or after the date of the enactment of this Act, except that
			 such amendments shall not apply to amounts paid or incurred under any binding
			 order or agreement entered into before such date. Such exception shall not
			 apply to an order or agreement requiring court approval unless the approval was
			 obtained before such date.